                    Case 1:21-cr-00129-ABJ Document 33 Filed 09/10/21 Page 1 of 2
                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                                    CASE NO.: 21-CR-129
       Plaintiff,
vs.

Gabriel Garcia,

       Defendant.
                                            /

                          Response to Court’s Order Dated 9 September 2021

       COMES NOW, the Defendant, Gabriel Garcia, and files this response to the Court’s Order dated 9

September 2021 regarding his Motion to Compel and the Government’s Response, and states the

following:

       Mr. Garcia is in agreement, and will stipulate, that his motion to compel should be held in

abeyance, as the Government requested, and therefore this Court should not deny the Motion at this time.

While Government has now acknowledged that much of the discovery detailed in the motion purportedly

exists, and is voluminous, and they have also requested the motion simply be held in abeyance.

       Respectfully submitted,

       /s/Aubrey Webb
       Law Offices of Aubrey Webb
       55 Merrick Way, Suite 212
       Coral Gables, Florida 33134
       305-461-1116
       Email: aubrey@aqwattorney.com

       /s/Charles R. Haskell
       Law Offices of Charles R. Haskell
       641 Indiana Ave. N.W.,
       Washington D.C. 20004
       202-888-2728
       Email: Charles@CharlesHaskell.com




                                                    1
                 Case 1:21-cr-00129-ABJ Document 33 Filed 09/10/21 Page 2 of 2
                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was efiled to the Office of the
Clerk, United States District Court, District of Columbia, 333 Constitution Ave., N.W. Washington D.C.
20001, Room 1225 and to the Office of the United States Attorney, 555 4th St N.W., Washington D.C.
20530, on 10 September 2021.

       /s/Aubrey Webb




                                                   2
